Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Matthew D. McLaren, M.D., PLLC,
(NPI No. 1598760332)

Petitioner
v.
Centers for Medicare and Medicaid Services
Docket No. C-11-434
Decision No. CR2453
Date: October 18, 2011
DECISION

Petitioner, Matthew D. McLaren, M.D., appeals the determination of the Noridian
Administrative Services LLC (Noridian), a Medicare contractor, that Petitioner cannot
retrospectively bill for services rendered to Medicare-eligible beneficiaries earlier than
June 27, 2010. I grant the Centers for Medicare and Medicaid Services’ (CMS’s) motion
for summary judgment and uphold Noridian’s reconsideration determination that
Petitioner’s effective enrollment date is July 26, 2010 and that his retrospective billing
period started on June 27, 2010.

I. Background

Petitioner is a physician practicing in Great Falls, MT. By letter dated November 3,
2010, Noridian informed Petitioner that it had approved his Medicare enrollment
application and had assigned him an effective billing date of June 27, 2010. CMS Ex. 1,
at 1. Petitioner then requested a reconsideration review seeking to change the
retrospective billing date from June 27, 2010 to March 1, 2010. CMS Exs. 2, 3,5. Ina
determination dated March 22, 2011, Noridian informed Petitioner that the
reconsideration review was unfavorable and that his enrollment date and retrospective
billing date were correctly calculated. CMS Ex. 6.
On April 29, 2011, Petitioner requested a hearing to challenge his effective billing date. I
issued orders on May 9, 2011 and August 3, 2011 that allowed the parties to file their
exchanges and arguments.

CMS submitted a motion for summary judgment and a pre-hearing brief in support of its
motion, along with nine exhibits identified as CMS Exs. 1-9. Petitioner filed his
response, along with a copy of his initial April 29, 2011 request for hearing.

II. Issue

This issue in this case is whether Petitioner is entitled to bill for services he provided to
Medicare-eligible beneficiaries earlier than June 27, 2010.

Ill. Analysis
My findings of fact and conclusions of law are set forth in italics and bold below.
A, Summary judgment is appropriate in this case as a matter of law.

CMS argues that it is entitled to summary judgment because there is no genuine issue as
to any material fact. CMS Brief at 5-6. The Departmental Appeals Board (Board) has
explained that —

[s]ummary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of law. . .
. To defeat an adequately supported summary judgment motion, the non-
moving party may not rely on the denials in its pleadings or briefs, but must
furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300 at 3 (2010) (citations omitted).

The Board has further explained that the role of an Administrative Law Judge (ALJ) in
deciding a summary judgment motion differs from its role in resolving a case after a
hearing. The ALJ should not assess credibility or evaluate the weight of conflicting
evidence. Holy Cross Vill. at Notre Dame, Inc., DAB No. 2291 at 5 (2009).
Having accepted all of Petitioner’s factual assertions as true and having drawn all
reasonable inferences in his favor, | find that Petitioner has not disputed the key material
fact in this case — the date on which Noridian received Petitioner’s application that it was
able to process to approval. Accordingly, for the reasons set forth below, I agree with
CMS that summary judgment is appropriate in this case.

B. Noridian received an approvable Medicare enrollment application from
Petitioner on July 26, 2010, which necessarily determined Petitioner’s effective
date.

Petitioner seeks to file claims and receive payment for services he provided to Medicare-
eligible beneficiaries beginning March 1, 2010, instead of June 27, 2010. Noridian has
determined June 27, 2010 to be the earliest date Petitioner can receive payment for
services he furnished.

To receive payment for services a supplier furnishes to Medicare-eligible beneficiaries, a
supplier must first be enrolled in the Medicare program and also be issued a billing
number.” 42 C.F.R. § 424.505. The determination of the effective date of Medicare
enrollment is governed by 42 C.F.R. § 424.520, which provides in part, that the effective
date for enrollment for physicians is “the ater of the date of filing of a Medicare
enrollment application that was subsequently approved by a Medicare contractor or the
date an enrolled physician . . . first began furnishing services at a new practice location.”
42 C.F.R. § 424.520(d) (emphasis added). Therefore, the effective enrollment date here
depends on the date the contractor first received Petitioner’s approvable application.
This is consistent with the preamble to the final rule and the plain language of the
regulation. 73 Fed. Reg. 69,769 (Nov. 19, 2008); 42 C.F.R. § 424.520(d).

In this case, CMS has come forward with evidence of a postmarked envelope showing
that Petitioner’s CMS-855I Medicare Enrollment Application was mailed to Noridian on
July 23, 2010. CMS Ex. 7. CMS presents evidence that Noridian received Petitioner’s
application three days later on July 26, 2010. CMS Ex. 8, at 1. Petitioner does not claim
to have submitted his enrollment application prior to July 23, 2010, nor does he challenge
the July 26, 2010 date Noridian received his application.

I find that Petitioner has not shown as a matter of fact that he filed an application on an
earlier date. Therefore, the undisputed facts establish that the earliest date when Noridian

“Medicare defines “supplier” to mean “‘a physician or other practitioner, a facility, or
other entity (other than a provider of services) that furnishes items or services” under the
Medicare statute. Social Security Act (Act) § 1861(d), 42 U.S.C. § 1395x(d). See also
42 CFR. § 400.202.
could have approved Petitioner’s enrollment application was July 26, 2010. 42 C.F.R. §
424.520(d).

C. Noridian properly determined Petitioner’s Medicare retrospective billing
privileges.

A physician may retrospectively bill for up to 30 days prior to the date of filing of the
approved Medicare enrollment application when a physician has met all program
requirements and if circumstances precluded enrollment in advance of providing services
to Medicare beneficiaries. 42 C.F.R. § 424.521(a)(1). Noridian has afforded Petitioner
this 30-day retrospective billing privilege.

Although the regulation permits physicians, in rare circumstances, to bill retrospectively
for up to 90 days prior to the effective date of enrollment, this exception can only be
applied if the physician establish that there was a Presidentially-declared disaster that
precluded the physician from filing his or her application sooner. 42 C.F.R. § 424.521(a).
Petitioner does not claim this exception. Rather, Petitioner presents equitable
considerations in defense of the date his application was submitted. With his request for
hearing, Petitioner presents a November 24, 2010 letter from his billing service, Medical
Data Management, LLP. This letter states that Petitioner’s enrollment application was
intended to be submitted earlier once credentialing had been completed, but there was an
unexpected delay due to both a personnel health issue with one of its key employees and
a software upgrade. Petitioner states, in a letter dated November 9, 2010, that his
enrollment application was not mailed until July 2010 due to these circumstances.

Petitioner’s assertions provide no legal grounds for me to grant him an earlier effective
date. Petitioner received an effective date based upon the date that Noridian received his
application. Although I may be sympathetic to Petitioner’s position, I am unable to grant
the relief Petitioner seeks. The regulations are clear, and Petitioner’s equitable
considerations cannot be a basis to grant Petitioner an earlier date for billing privileges.
US Ultrasound, DAB No. 2302 at 8 (2010) (“Neither the ALJ nor the Board is authorized
to provided equitable relief by reimbursing or enrolling a supplier who does not meet
statutory or regulatory requirements.”); Oklahoma Heart Hosp., DAB No. 2183 at 16
(2008). Here, there simply are no material issues in dispute, and CMS prevails as a
matter of law.

The undisputed facts establish that Petitioner submitted an application on July 23, 2010,
that was received by the contractor on July 26, 2010, and subsequently approved.
Noridian’s determination of Petitioner’s effective date of enrollment was entirely
consistent with regulatory requirements. I find that Petitioner received the earliest
possible effective billing date allowable under the applicable regulations.

IV. Conclusion

I find that CMS is entitled to summary judgment. Petitioner’s effective date of
enrollment is July 26, 2010, with a retrospective billing period starting 30 days prior, on
June 27, 2010.

/s/
Joseph Grow
Administrative Law Judge

